                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              OCALA DIVISION

LARRY DONNELL DICKS-LEWIS III,

      Plaintiff,

v.                                                    Case No: 5:19-cv-483-Oc-30PRL

5TH JUDICIAL CIRCUIT COURT IN
AND FOR MARION COUNTY,
FLORIDA, FLORIDA DEPARTMENT
OF REVENUE, PAMELA A.
SCHNEIDER, DAVID R.
ELLSPERMANN, ANN MELINDA
CRAGGS, SANDRA SUE ROBBINS,
STATE OF FLORIDA, EDWARD L.
SCOTT and ROBERT WILLIAM
HODGES,

      Defendants.


                                           ORDER

      THIS CAUSE came on for consideration on the Report and Recommendation

submitted by Magistrate Judge Philip R. Lammens (Doc. 5). The Court notes that Plaintiff

did not file written objections to the Report and Recommendation and the time for filing

such objections has elapsed.

      After careful consideration of the Report and Recommendation of the Magistrate

Judge in conjunction with an independent examination of the file, the Court is of the

opinion that the Magistrate Judge's Report and Recommendation should be adopted,

confirmed, and approved in all respects.

      ACCORDINGLY, it is therefore, ORDERED AND ADJUDGED:
      1.     The Report and Recommendation (Doc. 5) of the Magistrate Judge is

adopted, confirmed, and approved in all respects and is made a part of this order for all

purposes, including appellate review.

      2.     Plaintiff’s Motion to Proceed in Forma Pauperis (Doc. 2) is DENIED.

      3.     This action is DISMISSED.

      4.     All pending motions are denied as moot.

      5.     The Clerk is directed to close this case.

      DONE and ORDERED in Tampa, Florida, this 21st day of October, 2019.




Copies Furnished To:
Counsel/Parties of Record




                                            2
